FILED
                             NOT FOR PUBLICATION                            MAR 4 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


THOMAS ANDERSON,                                 No. 12-35230

                Plaintiff - Appellant,           D.C. No. 6:11-cv-06406-TC

  v.
                                                 MEMORANDUM*
STATE OF OREGON,

                Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael R. Hogan, District Judge, Presiding

                             Submitted February 18, 2014**

Before:         ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Thomas Anderson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging claims related to unfavorable

judgments by the Oregon state court in prior tort, breach of contract, and family



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law actions. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

both the dismissal of an action under 28 U.S.C. § 1915(e), Barren v. Harrington,

152 F.3d 1193, 1194 (9th Cir. 1998) (order), and under the Rooker-Feldman

doctrine, Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly dismissed Anderson’s claims as barred by the

Rooker-Feldman doctrine because they amounted to a forbidden “de facto appeal”

of unfavorable judgments in prior Oregon state court, and raised constitutional

claims that were “inextricably intertwined” with those state-court judgments. Noel,

341 F.3d at 1163-65; Cooper v. Ramos, 704 F.3d 772, 778-79 (9th Cir. 2012)

(under the Rooker-Feldman doctrine, claims are inextricably intertwined where

“‘the relief requested in the federal action would effectively reverse the state court

decision or void its ruling’” (citation omitted)).

      The district court did not abuse its discretion by dismissing Anderson’s

action without leave to amend because amendment would have been futile. See

Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1129-30 (9th Cir.

2013) (setting forth standard of review and explaining that leave to amend may be

denied where the complaint cannot be saved by any amendment).

      Anderson’s contentions regarding the alleged inconsistencies in the district

court’s reasons for dismissing the action, and the allegedly erroneous application


                                            2                                   12-35230
of an abstention doctrine as an alternative basis for dismissal, are unpersuasive.

      AFFIRMED.




                                           3                                   12-35230